
	
		I
		111th CONGRESS
		1st Session
		H. R. 4009
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2009
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend the District of Columbia Home Rule Act to
		  establish the Office of the District Attorney for the District of Columbia,
		  headed by a locally elected and independent District Attorney, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 District of Columbia District Attorney Establishment Act of
			 2009.
		2.Establishment of
			 Office of the District Attorney for the District of Columbia
			(a)In
			 generalPart F of title IV of the District of Columbia Home Rule
			 Act (sec. 1–204.91 et seq., D.C. Official Code) is amended by adding at the end
			 the following new section:
				
					497.Office of the District Attorney for the District of
		  Columbia(a)EstablishmentThere
				is hereby established the Office of the District Attorney for the District of
				Columbia (hereafter in this section referred to as the Office),
				to be headed by the District Attorney for the District of Columbia (hereafter
				in this section referred to as the District Attorney).
						(b)General powers
				and dutiesThe District Attorney shall be the chief legal officer
				for the District of Columbia, and in the performance of such duties
				shall—
							(1)prosecute the
				local criminal laws of the District of Columbia, including violations committed
				by both adult and juvenile offenders, and perform any related functions as
				provided by local law in the District of Columbia; and
							(2)have the authority
				to perform civil enforcement and other legal functions as provided by local law
				in the District of Columbia.
							(c)General
				qualifications
							(1)In
				generalNo individual may serve as District Attorney unless the
				individual—
								(A)is a qualified
				elector;
								(B)is domiciled in
				the District;
								(C)has resided and
				been domiciled in the District for at least one year immediately preceding the
				day on which the general or special election for such office is to be
				held;
								(D)holds no other
				public office for which he or she is compensated in an amount in excess of his
				or her actual expenses in connection therewith, except that nothing in this
				clause shall prohibit any such individual, while District Attorney, from
				serving as a delegate or alternate delegate to a convention of a political
				party nominating candidates for President and Vice President of the United
				States, or from holding an appointment in a Reserve component of an armed force
				of the United States, other than a person serving on active duty under a call
				for more than thirty days; and
								(E)is admitted to the
				practice of law in the District, is registered with the District of Columbia
				Bar as an active practitioner, and has not been and is currently not disbarred
				or suspended from practice in any jurisdiction.
								(2)Restrictions on
				private practiceThe District Attorney shall devote full time to
				the duties of the office and shall not directly or indirectly engage in the
				private practice of law.
							(3)Forfeiture of
				OfficeThe District Attorney shall forfeit the office upon
				failure to maintain the qualifications required by this subsection.
							(d)Elections;
				filling vacancies; initial appointment
							(1)ElectionsThe
				District Attorney shall be elected on a partisan basis by the registered
				qualified electors of the District. The term of office of the District Attorney
				shall be four years, except as provided in paragraph (3), and shall begin at
				noon on January 2 of the year following the election. The District Attorney’s
				term of office shall coincide with the term of the Mayor. The first election
				for the District Attorney shall take place in 2010.
							(2)VacanciesTo
				fill a vacancy for the position of District Attorney, the Board of Elections
				and Ethics shall hold a special election in the District on the first Tuesday
				occurring more than one hundred and fourteen days after the date on which such
				vacancy occurs, unless the Board of Elections and Ethics determines that such
				vacancy could be more practically filled in a special election held on the same
				day as the next general election to be held in the District occurring within
				sixty days of the date on which a special election would otherwise have been
				held under the provisions of this subsection. The person shall take office on
				the day in which the Board of Elections and Ethics certifies his or her
				election and shall serve as District Attorney only for the remainder of the
				term during which such vacancy occurred.
							(3)Initial
				appointmentNot later than 30 days after the date of the
				enactment of the District of Columbia District Attorney Establishment Act of
				2009, the Mayor, by resolution, shall appoint a District Attorney who shall
				serve until succeeded by an elected District Attorney. The proposed resolution
				shall be submitted to the Council for a 30-day period of review, excluding days
				of Council recess. If the Council does not approve or disapprove the proposed
				resolution within the 30-day review period, the resolution shall be deemed
				approved.
							.
			(b)Clerical
			 amendmentThe table of sections of part F of title IV of the
			 District of Columbia Home Rule Act is amended by adding at the end the
			 following new item:
				
					
						Sec. 497. Office of the District Attorney
				for the District of
				Columbia.
					
					.
			3.Responsibility of
			 District Attorney for the District of Columbia for conduct of all
			 prosecutions
			(a)In
			 generalSection 23–101, D.C. Official Code, is amended by
			 striking subsections (a) through (f) and inserting the following:
				
					(a)Prosecutions for
				violations of all police or municipal ordinances or regulations of the District
				of Columbia and for violations of all penal statutes of the District of
				Columbia in the nature of police or municipal regulations shall be conducted in
				the name of the District of Columbia by the District Attorney for the District
				of Columbia or the District Attorney’s assistants, except as may otherwise be
				provided in any such ordinance, regulation, or statute.
					(b)An indictment or
				information brought in the name of the United States in the United States
				District Court for the District of Columbia may include charges of offenses
				prosecutable by the District of Columbia if the District Attorney for the
				District of Columbia consents to the inclusion of such charges in
				writing.
					(c)An indictment or
				information brought in the name of the District of Columbia in the Superior
				Court of the District of Columbia may be joined for trial in the United States
				District Court for the District of Columbia with an indictment or information
				brought in that court if the offenses charged therein could have been joined in
				the same indictment or information and if the District Attorney for the
				District of Columbia consents to such joinder.
					(d)Nothing in this
				section shall affect the authority of the Attorney General of the United States
				or the United States Attorney for the District of Columbia to exercise
				jurisdiction concerning violations of the laws of the United
				States.
					.
			(b)Conforming
			 amendments
				(1)AppealsSection
			 23–104, D.C. Official Code, is amended by striking Corporation
			 Counsel each place it appears in subsections (a)(1), (b), and (d), and
			 inserting District Attorney for the District of Columbia.
				(2)Proceedings to
			 establish previous convictionsSection 23–111(a)(1), D.C.
			 Official Code, is amended by striking Corporation Counsel and
			 inserting District Attorney for the District of Columbia.
				(3)Definition of
			 prosecutorSection 23–501, D.C. Official Code, is amended by
			 striking Corporation Counsel of the District of Columbia and
			 inserting District Attorney for the District of Columbia.
				(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to violations of District of Columbia ordinances, regulations, and statutes
			 which occur after the expiration of the 6-month period which begins on the date
			 of the enactment of this Act.
			
